Citation Nr: 1409374	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-29 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent prior to November 6, 2009; and a disability rating in excess of 70 percent thereafter for service-connected posttraumatic stress disorder ("PTSD") with depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities ("TDIU") prior to November 6, 2009.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Montgomery, Alabama.  In an April 2008 rating decision, the RO denied a disability rating in excess of 50 percent for PTSD with depression.  In a March 2010 rating decision, the RO denied entitlement to TDIU.  

In October 2009, the Veteran testified at a hearing before a Decision Review Officer at the Montgomery RO.  A transcript of the hearing has been associated with the claims folder.  

In October 2012, the Veteran's claims were remanded by the Board for additional development.  Thereafter, in a July 2013 rating decision, the Appeals Management Center ("AMC") in Washington, DC, granted entitlement to TDIU and increased the disability rating for PTSD with depression to 70 percent, both with an effective date of November 6, 2009.  


FINDINGS OF FACT

1.  In January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, via his representative, that he wished to withdraw his appeal with respect to the issue of entitlement to a disability rating in excess of 50 percent prior to November 6, 2009; and a disability rating in excess of 70 percent thereafter for service-connected PTSD.

2.  In January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, via his representative, that he wished to withdraw his appeal with respect to the issue of entitlement to TDIU prior to November 6, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appellant's substantive appeal with regard to the issue of entitlement to a disability rating in excess of 50 percent prior to November 6, 2009; and a disability rating in excess of 70 percent thereafter for service-connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of the appellant's substantive appeal with regard to the issue of entitlement to TDIU prior to November 6, 2009 have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may also be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a letter received by the Board in January 2014, the Veteran's representative notified the Board that the Veteran was satisfied with the actions taken by the AMC in the July 2013 rating decision, which granted a 70 percent rating for PTSD with depression, and granted TDIU, both with an effective date of November 6, 2009.  As such, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim of entitlement to a disability rating in excess of 50 percent prior to November 6, 2009; and a disability rating in excess of 70 percent thereafter for service-connected PTSD is dismissed.

The claim of entitlement to TDIU prior to November 6, 2009 is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


